Citation Nr: 1715888	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a left ankle disability.

2.  Entitlement to an initial disability rating in excess of 20 percent prior to April 27, 2012, in excess of 40 percent between April 27, 2012, and October 30, 2013, and in excess of 60 percent beginning October 31, 2013, for a lower back disability.

3.  Entitlement to an initial disability rating in excess of 10 percent prior to April 27, 2012, in excess of 20 percent between April 27, 2012, and September 17, 2012, and in excess of 40 percent beginning September 18, 2012, for left lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to September 1992 and from January 2000 to March 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO granted the Veteran's claim for service connection for a lower back disability in a May 2010 rating decision, and assigned a 10 percent rating effective October 8, 2009, the date the claim was received by VA.  During the pendency of the appeal, in a June 2012 rating decision, the RO increased the Veteran's lower back rating to 40 percent, effective April 27, 2012.  In a May 2014 rating decision, the RO increased the Veteran's lower back rating to 60 percent, effective October 31, 2013.  Finally, in a September 2015 rating decision, the RO increased the Veteran's lower back rating from 10 percent to 20 percent for the period prior to April 27, 2012.

The RO granted the Veteran's claim for service connection for left lower extremity radiculopathy in a May 2010 rating decision, and assigned a 10 percent rating effective October 8, 2009.  In a June 2012 rating decision, the RO increased the Veteran's left lower extremity radiculopathy rating to 20 percent, effective April 27, 2012.  In an April 2013 rating decision, the RO increased the Veteran's left lower extremity radiculopathy rating to 40 percent, effective September 18, 2012.

The Board has recharacterized the issues of entitlement to increased initial ratings for the Veteran's lower back disability and left lower extremity radiculopathy, as reflected on the title page, so as to be consistent with the procedural history summarized above.  The Board notes the Veteran has not indicated he is satisfied with the ratings and effective dates assigned.  As such, these issues remain in appellate status and will be addressed by the Board.

The Board notes in a September 2015 rating decision, the RO granted the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The September 2015 award constitutes a full grant of the benefit sought on appeal, and thus, the issue is deemed resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability or the effective date).  As such, this issue is considered resolved and is no longer in appellate status.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's left ankle disability has manifested as marked limitation of motion; there is no medical evidence of malunion of the left tibia or any bone in the left ankle.

2.  For the period prior to April 27, 2012, the Veteran's lower back disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; it was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or intervertebral disc syndrome (IVDS) of the thoracolumbar spine with incapacitating episodes with a total duration of 4 weeks or more during the prior 12 months.  

3.  For the period between April 27, 2012, and October 30, 2013, the Veteran's lower back disability was manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; it was not manifested by unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or IVDS with incapacitating episodes with a total duration of at least 6 weeks during the prior 12 months.

4.  For the period beginning October 31, 2013, the Veteran's lower back disability has manifested as IVDS with incapacitating episodes having a total duration of at least 6 weeks during the prior 12 months; it has not manifested as unfavorable ankylosis of the entire spine.  

5.  For the period prior to April 27, 2012, the Veteran's left lower extremity radiculopathy more nearly approximated mild incomplete paralysis of the sciatic nerve than moderate or moderately severe incomplete paralysis of the sciatic nerve; there is no evidence of severe incomplete paralysis of the sciatic nerve with marked muscular atrophy or complete paralysis of the sciatic nerve.

6.  For the period between April 27, 2012, and September 17, 2012, the Veteran's left lower extremity radiculopathy more nearly approximated moderate incomplete paralysis of the sciatic nerve than moderately severe incomplete paralysis of the sciatic nerve; there is no evidence of severe incomplete paralysis of the sciatic nerve with marked muscular atrophy or complete paralysis of the sciatic nerve.

7.  For the period beginning September 18, 2012, the Veteran's left lower extremity radiculopathy has approximated moderately severe incomplete paralysis of the sciatic nerve; there has been no evidence of severe incomplete paralysis of the sciatic nerve with marked muscular atrophy or complete paralysis of the sciatic nerve.





CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code (DC) 5271 (2016). 

2.  For the period prior to April 27, 2012, the criteria for a rating in excess of 20 percent rating for the Veteran's lower back disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235 to 5243 (2016).

3.  For the period between April 27, 2012, and October 30, 2013, the criteria for a disability rating in excess of 40 percent for the Veteran's lower back disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5235 to 5243 (2016).

4.  For the period beginning October 31, 2013, the criteria for a disability rating in excess of 60 percent for the Veteran's lower back disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5235 to 5243 (2016).

5.  For the period prior to April 27, 2012, the criteria for a disability rating in excess of 10 percent for the Veteran's left lower extremity radiculopathy were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, DC 8520 (2016). 

6.  For the period between April 27, 2012, and September 17, 2012, the criteria for a disability rating in excess of 20 percent for the Veteran's left lower extremity radiculopathy were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, DC 8520 (2016).

7.  For the period beginning September 18, 2012, the criteria for a disability rating in excess of 40 percent for the Veteran's left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, DC 8520 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Left ankle disability

For the reasons discussed below, the Board has determined the Veteran's left ankle disability should be rated under 38 C.F.R. § 4.71a, DC 5271.  Under DC 5271, a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of motion of the ankle.  

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The Board notes that normal range of motion of the ankle is 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).  In addition, in determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's STRs show he suffered a left ankle injury in December 1991 which was later diagnosed as a distal tibia stress fracture and chronic left ankle sprain.  He was medically discharged due to this injury in September 1992.  The Veteran was granted service connection for his left ankle disability in a March 1993 rating decision, and a 20 percent evaluation was assigned.  He instituted the present claim for a rating in excess of 20 percent in September 2009.

The Veteran was afforded a VA examination in January 2010.  The examiner noted the Veteran's report of left ankle pain with an intensity of 2 to 6 out of 10.  Range of motion testing showed left ankle dorsiflexion was 15 degrees, and plantar flexion was 40 degrees.  Following repetitive-use testing, left ankle dorsiflexion was again 15 degrees, and plantar flexion was 35 degrees.  An additional test showed left ankle dorsiflexion was 10 degrees and plantar flexion was 30 degrees.

A February 2011 VA treatment note documented the Veteran's complaint of ongoing, persistent left ankle pain, and stated it was "most likely" he had some traumatic arthritis.

In a March 2011 statement, the Veteran asserted that sometimes he fell because of sharp, shooting, unbearable pain in his left ankle.  In a March 2012 statement, the Veteran asserted his ankle had become weaker and that it could not hold his weight anymore.  He stated he could not stand or walk for long periods due to extreme pain.
 
The Veteran was afforded an additional VA examination in April 2012.  The examiner documented the Veteran's reports of sharp, paralyzing pain while walking and that he could hardly move his left ankle without it hurting.  Left ankle dorsiflexion was 5 degrees with objective evidence of painful motion at 0 degrees, and plantar flexion was 15 degrees with objective evidence of painful motion at 0 degrees.  Following repetitive-use testing, left ankle dorsiflexion was 5 degrees and plantar flexion was 5 degrees.
 
The Veteran was afforded an additional VA examination in September 2012.  The examiner noted the Veteran's reports that he felt he had no muscle control in the left ankle and that he had to wear a brace to prevent twisting the ankle.  Left ankle dorsiflexion was 10 degrees with objective evidence of painful motion at 10 degrees, and plantar flexion was 10 degrees with objective evidence of painful motion at 10 degrees.  Following repetitive-use testing, dorsiflexion and plantar flexion were each 10 degrees.

Upon a careful review of the foregoing, the Board concurs with the RO's assignment of a 20 percent rating for the Veteran's left ankle disability throughout the period of the claim.  In this regard, the Board notes at his January 2010, April 2012, and September 2012 VA examinations, the Veteran's left ankle dorsiflexion and plantar flexion have been limited to half or less of the range of motion that is considered normal.  See 38 C.F.R. § 4.71, Plate II (2016).  On this basis, the Board finds the Veteran's left ankle disability has more nearly approximated marked limitation of motion than moderate limitation of motion.

The Board notes that 20 percent is the maximum assignable rating under 38 C.F.R. § 4.71a, DC 5271.  The Board has considered whether a higher rating is warranted under any other diagnostic code applicable to ankle conditions and symptoms.  However, the medical evidence does not show ankylosis, malunion of os calcic, or astragalus.  Therefore, application of 38 C.F.R. § 4.71a, DCs 5270, 5272, or 5273 would not benefit the Veteran.

The Board also notes, specifically, that because the Veteran's left ankle disability relates to residuals of an in-service distal tibia stress fracture, the RO assessed the Veteran's left ankle disability under 38 C.F.R. § 4.71a, DC 5262, which is applicable to impairment of the tibia and fibula.  Under DC 5262, a 10 percent rating is warranted for malunion of the tibia with slight ankle disability.  A 20 percent rating is warranted for malunion of the tibia with moderate ankle disability.  A 30 percent rating is warranted for malunion of the tibia with marked ankle disability.  A 40 percent rating is warranted for nonunion of the tibia with loose motion, requiring a brace.  However, in this regard, the Board notes that malunion is defined as a union of the fragments of a fractured bone in a faulty position.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1100 (32d Ed. 2012).  Nonunion is defined as failure of the ends of a fractured bone to unite.  Id., 1289.  Upon a thorough review of the entire record, there is no medical evidence indicating there is malunion or nonunion of the left tibia or any bone in the left ankle.  As such, the Board finds the Veteran's left ankle disability should not be assessed under DC 5262.

In sum, the Board finds a rating in excess of 20 percent for the Veteran's left ankle disability is not warranted.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has found a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable, and the claim must be denied.

Lower back disability

The Veteran's lower back disability has been rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2016).  It has also been rated under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243 (2016).

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5242 (2016). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2016) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2016) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2016) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the previous 12 months.  A 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months.  A 40 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months.  A 60 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

A February 2009 private physical therapy note showed the Veteran's thoracolumbar spine forward flexion was 45 degrees, extension was 45 degrees, right and left lateral bending were each 45 degrees, and right and left rotation were each 80 degrees.  An April 2009 note showed the Veteran reported his lower back pain fluctuated between 5 and 10 out of 10.  His thoracolumbar spine forward flexion was 55 degrees, extension was 20 degrees, and right and left lateral flexion were each 25 degrees.
 
A May 2009 magnetic resonance imaging (MRI) test showed degenerative changes to the lumbar spine. 

The Veteran was afforded a VA examination in January 2010.  The examiner noted the Veteran's reports of severe flare-ups of his spinal condition on a weekly basis for 1 to 2 days at a time, which were triggered by prolonged walking, bending, standing, or lifting.  The examiner indicated, however, that there were no incapacitating episodes of spine disease.  The Veteran was noted to have a normal gait, and the examiner indicated he had guarding which was not severe enough to result in an abnormal gait or abnormal spinal contour.  Range of motion testing showed the Veteran's thoracolumbar spine forward flexion was 70 degrees, extension was 20 degrees, left lateral flexion was 20 degrees, right lateral flexion was 25 degrees, left lateral rotation was 20 degrees, and right lateral rotation was 25 degrees.  Following repetitive-use testing, forward flexion was again 70 degrees, extension was 15 degrees, left lateral flexion was 15 degrees, right lateral flexion was 25 degrees, left lateral rotation was 15 degrees, and right lateral rotation was 25 degrees.
 
In a March 2011 statement, the Veteran asserted his lower back disability prevented him from being able to sit, stand, or walk for long periods, and prevented him from bending, stooping, or picking up items more than 30 or 35 pounds.  In a March 2012 statement, he added he had severe muscle spasms in his back and could not stand very long because his back muscles got very weak, and could not sit in the same position very long as it made it very difficult to stand up.
 
The Veteran was afforded an additional VA examination in April 2012.  The examiner noted the Veteran's report that he had a garage sale a couple weeks prior and spent the next 3 days in bed because he could not move.  Forward flexion was 10 degrees with objective evidence of painful motion at 0 degrees, extension was 5 degrees with objective evidence of painful motion at 0 degrees, right lateral flexion was 30 degrees or greater with objective evidence of painful motion at 0 degrees, left lateral flexion was 25 degrees with objective evidence of painful motion at 0 degrees, and right and left lateral rotation were each 30 degrees or greater with objective evidence of painful motion at 0 degrees.  Following repetitive-use testing, forward flexion was 10 degrees, extension was 5 degrees, right lateral flexion was 20 degrees, left lateral flexion was 25 degrees, and right and left lateral rotation were each 30 degrees or greater.  The Veteran was noted to have guarding or muscle spasm of the thoracolumbar spine severe enough to result in an abnormal gait.  The examiner further indicated the Veteran did have IVDS of the thoracolumbar spine, but had no incapacitating episodes due to IVDS over the prior 12 months.

The Veteran was afforded an additional VA examination in September 2012.  The examiner noted the Veteran's reports of flare-ups of his lower back condition which involved extreme pain, spasms, and tightness.  Forward flexion was 30 degrees with objective evidence of painful motion at 10 degrees, extension was 10 degrees with objective evidence of painful motion at 10 degrees, right lateral flexion was 30 degrees or greater with objective evidence of painful motion at 30 degrees or greater, left lateral flexion was 25 degrees with objective evidence of painful motion at 25 degrees, right and left lateral rotation were each 30 degrees or greater with objective evidence of painful motion at 30 degrees or greater.  Following repetitive-use testing, forward flexion was 30 degrees, extension was 10 degrees, right lateral flexion was 30 degrees or greater, left lateral flexion was 25 degrees, and right and left lateral rotation were each 30 degrees or greater.  The examiner indicated the Veteran did not have IVDS of the thoracolumbar spine.

The Veteran was afforded an additional VA examination in March 2014.  The examiner noted the Veteran's complaints of constant lower back pain which was a 4 to 5 out of 10 with intermittent worsening to 9 to 10 out of 10.  The Veteran reported flare-ups occurred approximately 2 times per week for 1 or 2 days at a time, causing pain and stiffness and making it hard to do anything besides lay in bed.  Range of motion testing showed thoracolumbar spine forward flexion was 55 degrees with evidence of painful motion beginning at 55 degrees, extension was 20 degrees with evidence of painful motion beginning at 20 degrees, right and left lateral flexion as well as right and left lateral rotation were each 30 degrees or greater with evidence of painful motion beginning at 30 degrees or greater.  Following repetitive-use testing, forward flexion was 40 degrees, extension was 0 degrees, and right and left lateral flexion and rotation were each 30 degrees or greater.  The examiner stated his opinion that he could estimate the Veteran lost 15 degrees of forward flexion and 20 degrees of extension due to pain after use or during flare-ups.  The examiner further indicated the Veteran did have IVDS of the thoracolumbar spine, and that the duration of all incapacitating episodes over the prior 12 months had been at least 6 weeks.

With regard to the period prior to April 27, 2012, the Board finds the evidence justifies the RO's assignment of a 20 percent rating for the Veteran's lower back disability.  However, upon a thorough review of the entire record, there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or incapacitating episodes due to IVDS with a total duration of 4 weeks or more over the prior 12 months.  Accordingly, the Board finds a rating higher than 20 percent for the Veteran's lower back disability prior to April 27, 2012, is not warranted.

With regard to the period between April 27, 2012, and October 30, 2013, the Board finds the evidence of record justifies the RO's assignment of a 40 percent rating for the Veteran's lower back disability.  Specifically, the Board notes at his April 2012 VA examination, the Veteran's thoracolumbar spine forward flexion was limited to 10 degrees.  However, upon a thorough review of the entire record, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or IVDS with incapacitating episodes having a total duration of at least 6 weeks during the prior 12 months during this period.  In this regard, although the Veteran reported at his April 2012 VA examination that he had spent 3 days in bed due to back pain, there is no indication bed rest was prescribed by a physician, and, in any case, the duration of bed rest was not reported to be at least 6 weeks over the prior 12 months.  Accordingly, the Board finds a rating higher than 40 percent for the Veteran's lower back disability between April 27, 2012, and October 30, 2013, is not warranted.

With regard to the period beginning October 31, 2013, the Board finds the evidence of record justifies the RO's assignment of a 60 percent rating for the Veteran's lower back disability.  Specifically, the Board notes the March 2014 VA examiner's finding that the Veteran had IVDS of the thoracolumbar spine, which caused incapacitating episodes with a total duration of at least 6 weeks over the prior 12 months.  The Board notes 60 percent is the highest allowable rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  Upon a thorough review of the entire record, there is no evidence of unfavorable ankylosis of the entire spine at any time.  Accordingly, the Board finds a rating higher than 60 percent for the Veteran's lower back disability for the period beginning October 31, 2013, is not warranted.

The Board briefly notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing, and, if possible, with the range of motion measurements of the opposite, undamaged joint.  In this regard, the Board notes the VA examination reports obtained in this case did not indicate range of motion testing was performed on active and passive motion, as well as with and without weight-bearing.  However, as noted above, a rating higher than 40 percent for the Veteran's lower back disability would be warranted only upon a finding of ankylosis, or of IVDS with incapacitating episodes with a total duration of at least 6 weeks in the past 12 months.  The Board notes that these rating criteria could be not satisfied by additional range of motion testing results.  The Board again notes the Veteran is in receipt of 40 percent and 60 percent ratings for the 2 most recent periods addressed by the Board, respectively.  Under these circumstances, the Board has determined a remand for an additional VA examination in compliance with Correia would not benefit the Veteran.

In sum, the Board has determined ratings in excess of 20 percent prior to April 27, 2012, in excess of 40 percent between April 27, 2012, and October 30, 2013, and in excess of 60 percent beginning October 31, 2013, for the Veteran's lower back disability, are not warranted.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has found a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable, and the claim must be denied.

Left lower extremity radiculopathy

The Veteran's left lower extremity radiculopathy is rated under 38 C.F.R. § 4.124a, DC 8520.  Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis with foot dangle and drop, no active movement possible of muscles below the knee, or flexion of knee weakened or (very rarely) lost. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.424a (2016). 

The Board observes the words "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Pursuant to the Veteran's January 2010 VA spine examination, further discussed above, the examiner noted the Veteran's symptoms included pain radiating to the left leg, and noted decreased sensation to the left lower extremity.  In addition to lumbar spine degenerative joint disease, the examiner provided a diagnosis of left lumbar radiculopathy.

In a March 2012 statement, the Veteran asserted he was having problems with his left leg going numb.

Pursuant to the Veteran's April 2012 VA spine examination, the examiner noted the Veteran's reports that every once in a while he would have tingling down his left leg.  The examiner noted the Veteran had decreased sensation in the left lower extremity and indicated the Veteran had mild intermittent pain as well as moderate numbness in the left lower extremity.  The examiner indicated the sciatic nerve was involved, and that the overall severity of the radiculopathy was moderate.
 
The Veteran was afforded a VA general medical examination in September 2012.  Pursuant to the examination of the Veteran's spine, the examiner indicated the Veteran had decreased sensation to the left lower extremity.  The examiner indicated the Veteran had severe constant pain, severe intermittent pain, and severe numbness in the left lower extremity.  The examiner indicated the sciatic nerve was involved, and that the overall severity of the radiculopathy was severe.

The Veteran was afforded an additional VA examination in March 2014.  The examiner noted the Veteran's reports that his lower back pain caused associated numbness and tingling in his left lower extremity, and that flare-ups of his lower back condition caused radiating pain in his left lower extremities.  The examiner indicated the Veteran had moderate intermittent pain, paresthesia, and numbness in the left lower extremity, and that the sciatic nerve was involved.  The examiner indicated the severity of the left lower extremity radiculopathy was moderate.
 
With regard to the period prior to April 27, 2012, the Board finds the evidence justifies the RO's assignment of a 10 percent rating for the Veteran's left lower extremity radiculopathy.  However, the Board finds the evidence shows the Veteran's left lower extremity radiculopathy more nearly approximated mild incomplete paralysis of the sciatic nerve than moderate or moderately severe incomplete paralysis during this period.  In this regard, the Board notes the Veteran's complaints regarding his left leg prior to his April 27, 2012, VA examination consisted only of a January 2010 report of radiating pain and a March 2012 report of numbness.  There is no medical evidence describing the left leg symptoms as more than mild prior to the April 2012 examination.  Furthermore, at that examination, the Veteran reported his left leg symptoms consisted only of occasional tingling.  In addition, the Board notes that upon review, there is no evidence the Veteran had severe incomplete paralysis of the sciatic nerve with marked muscular atrophy or complete paralysis of the sciatic nerve during this period.  Based on the foregoing, the Board finds a rating in excess of 10 percent prior to April 27, 2012, for the Veteran's left lower extremity radiculopathy, is not warranted.

With regard to the period between April 27, 2012, and September 17, 2012, the Board finds the evidence justifies the RO's assignment of a 20 percent rating for the Veteran's left lower extremity radiculopathy.  Specifically, the Board notes in the April 27, 2012 VA examination report discussed above, the examiner indicated the Veteran had moderate numbness in the left lower extremity and that the overall severity of the sciatic radiculopathy was moderate.  However, upon a review of the entire record, there is no medical evidence describing the Veteran's left lower extremity radiculopathy as moderately severe during this period.  In addition, there is no evidence the sciatic nerve paralysis was severe with marked muscular atrophy or was complete during this period.  Accordingly, the Board finds a rating in excess of 20 percent for the period between April 27, 2012, and September 17, 2012, for the Veteran's left lower extremity radiculopathy, is not warranted.

With regard to the period beginning September 18, 2012, the Board finds the evidence justifies the RO's assignment of a 40 percent rating for the Veteran's left lower extremity radiculopathy.  Specifically, the Board notes the VA examiner, in his September 18, 2012, report, indicated the Veteran had severe constant pain, severe intermittent pain, and severe numbness in the left lower extremity, and that the overall severity of the sciatic radiculopathy was severe.  However, upon review, there is no medical evidence showing the Veteran has had severe incomplete paralysis of the sciatic nerve with marked muscular atrophy or complete paralysis of the sciatic nerve at any time during the period of the claim.  As such, the Board finds a rating in excess of 40 percent beginning September 18, 2012, for the Veteran's left lower extremity radiculopathy, is not warranted.

In sum, the Board finds disability ratings in excess of 10 percent prior to April 27, 2012, in excess of 20 percent between April 27, 2012, and September 17, 2012, and in excess of 40 percent beginning September 18, 2012, for left lower extremity radiculopathy, are not warranted.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has found a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable, and the claim must be denied.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to ratings higher than those determined by the Board in this decision.

Consideration has been given to assigning staged ratings for the disabilities decided herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board has found no staging in addition to that determined by the RO's rating decisions discussed above is warranted by the evidence of record.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's left ankle, lower back, and left lower extremity disabilities, as discussed above, are contemplated by the schedular criteria.  There is no indication that the average impairment from the disabilities is greater than that contemplated by the assigned ratings, to include the increases granted herein.  The Board has therefore determined that referral of the claims decided herein for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

Entitlement to a disability rating in excess of 20 percent for a left ankle disability is denied.

Entitlement to an initial disability rating in excess of 20 percent prior to April 27, 2012, in excess of 40 percent between April 27, 2012, and October 30, 2013, and in excess of 60 percent beginning October 31, 2013, for a lower back disability, is denied.

Entitlement to an initial disability rating in excess of 10 percent prior to April 27, 2012, in excess of 20 percent between April 27, 2012, and September 17, 2012, and in excess of 40 percent beginning September 18, 2012, for left lower extremity radiculopathy, is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


